AFFIRMED and Opinion Filed March 29, 2021




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00102-CR

                     DONTE CHOYCE MOON, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-82158-2019

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                           Opinion by Justice Carlyle
      Donte Choyce Moon appeals his conviction for unlawful possession of a

firearm by a felon. We affirm in this memorandum opinion. See TEX. R. APP. P. 47.4.

      Sgt. John Woodruff pulled Moon over for a traffic violation in McKinney.

Moon told Woodruff he was driving his cousin’s car and admitted having

outstanding warrants for traffic violations in other counties. After running Moon’s

driver’s license and reviewing his criminal history, Woodruff asked Moon to exit the

car. He patted Moon down to check for weapons and asked if he could search the

car. Moon denied consent.
      After confirming the outstanding warrants, Woodruff arrested Moon and

secured him inside a patrol car. Woodruff then called a wrecker to impound the car

Moon was driving and searched the car with another officer. Using Moon’s keys,

Woodruff unlocked the glove compartment and found a pistol.

      The State indicted Moon for unlawfully possessing a firearm as a felon. See

TEX. PENAL CODE § 46.04(a). Moon filed a pretrial motion to suppress evidence of

the gun, arguing it was found during an unlawful search incident to arrest. The State

responded that the gun was found during a lawful inventory search necessitated by

the car’s impoundment. The trial court denied Moon’s motion, conducted a bench

trial, found Moon guilty, and sentenced him to two years’ imprisonment.

      Moon first contends the trial court abused its discretion by denying his motion

to suppress. We review the trial court’s ruling under a bifurcated standard of review,

giving almost total deference to the trial court’s determination of historical facts

while reviewing de novo its application of the law to the facts. State v. Staton, 599

S.W.3d 614, 616 (Tex. App.—Dallas 2020, pet. ref’d) (citing State v. Ruiz, 577

S.W.3d 543, 545 (Tex. Crim. App. 2019)). When, as here, the trial court does not

issue findings of fact, findings that support the trial court’s ruling are implied if the

evidence, viewed in the light most favorable to the ruling, supports those findings.

Turrubiate v. State, 399 S.W.3d 147, 150 (Tex. Crim. App. 2013) (citing State v.

Kelly, 204 S.W.3d 808, 818–19 (Tex. Crim. App. 2006)).



                                          –2–
      “When vehicles are impounded, local police departments generally follow a

routine practice of securing and inventorying the automobiles’ contents.” South

Dakota v. Opperman, 428 U.S. 364, 369 (1976). Searches conducted for this purpose

are one of several exceptions to the Fourth Amendment’s warrant requirement

developed as various scenarios have presented themselves to the courts. See

Colorado v. Bertine, 479 U.S. 367, 371 (1987). An inventory search cannot be used

as a ruse to allow “general rummaging in order to discover evidence.” Florida v.

Wells, 495 U.S. 1, 4 (1990). Thus, evidence obtained during an inventory search that

follows standardized procedures is admissible, absent a showing that police acted in

bad faith or for the sole purpose of investigation. See Bertine, 479 U.S. at 375–76;

Trujillo v. State, 952 S.W.2d 879, 882 (Tex. App.—Dallas 1997, no pet.).

      Moon argues the search here was unlawful because it was not appropriately

limited in scope and did not strictly comply with the police department’s inventory

policy. But he did not make those arguments in the trial court and has not preserved

them for our review. See TEX. R. APP. P. 33.1(a)(1)(A); Hailey v. State, 87 S.W.3d

118, 122 (Tex. Crim. App. 2002). Moon asserted in the trial court that the search was

unlawful because it was conducted for the primary purpose of discovering

contraband. To the extent he repeats that argument on appeal, he has adequately

preserved the issue.

      As evidence of a pretextual inventory search, Moon points to the fact that

Woodruff waited until after Moon denied his request to search the car before

                                        –3–
confirming the warrants against him1 and making the arrest. But Woodruff testified

he conducted the inventory because department policy requires it whenever an

arrestee’s car is towed. The evidence before the trial court also included footage from

Woodruff’s body camera, which recorded the encounter with Moon. It was up to the

trial court to weigh that evidence, assess Woodruff’s credibility, and determine

whether he conducted the inventory for the sole purpose of investigation. See

Bertine, 479 U.S. at 375–76; Trujillo, 952 S.W.2d at 882. Viewed in the light most

favorable to the trial court’s ruling, the evidence supports an implied finding that

Woodruff acted in good faith.

         Moon next contends the evidence is insufficient to support his conviction. We

review evidentiary sufficiency under the familiar Jackson v. Virginia2 standard,

viewing all evidence in the light most favorable to the verdict to determine whether

the factfinder was rationally justified in finding guilt beyond a reasonable doubt. See

Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013).

         Moon contends the evidence does not show he knowingly or intentionally

possessed the gun. See Bates v. State, 155 S.W.3d 212, 216 (Tex. App.—Dallas 2004,

no pet.) (noting the State must prove possession was knowing or intentional and not

merely fortuitous). Presence at a location where contraband is found does not, by



   1
     Woodruff testified he saw the warrants when he ran Moon’s driver’s license, but he did not confirm
them until later in the encounter.
   2
       443 U.S. 307 (1979).
                                                 –4–
itself, establish possession. See Newkirk v. State, No. 05-12-00202-CR, 2013 WL

222278, at *4 (Tex. App.—Dallas Jan. 22, 2013, no pet.) (not designated for

publication) (citing Evans v. State, 202 S.W.2d 158, 162 (Tex. Crim. App. 2006)).

But when a defendant is the driver and sole occupant of a vehicle, “it may be inferred

that he has knowledge of what is in that vehicle,” and “he may be deemed to have

possessed any contraband found in it.” Id. (citing Menchaca v. State, 901 S.W.2d

640, 652 (Tex. App.—El Paso 1995, pet. ref’d); Castellano v. State, 810 S.W.2d 800,

806 (Tex. App.—Austin 1991, no pet.)).

      Moon fairly suggests the gun might have belonged to someone else, noting he

told officers he borrowed the car from his cousin. But ownership and possession are

not mutually exclusive concepts in criminal law. Both the car and the gun were under

Moon’s exclusive control at the time of his arrest.

      Some courts have cautioned against relying solely on the defendant’s control

over a vehicle to establish knowledge when contraband is found inside a hidden

compartment. See Newkirk, 2013 WL 222278, at *4 (listing cases). In such cases,

courts require “additional factors indicating knowledge such as circumstances

indicating a consciousness of guilt on the part of the defendant.” Id. (quoting

Menchaca, 901 S.W.2d at 652). Assuming without deciding that the locked glove

compartment was “a hidden compartment,” Moon’s conduct indicated a

consciousness of guilt. See id.; Bates, 155 S.W.3d at 216–17.



                                         –5–
      When asked about his criminal history, Moon gave evasive and incomplete

answers. Then, when asked whether there was anything illegal in the car, Moon said:

“As far as me? No.” A rational factfinder could infer from this response that Moon

knew about the gun but wanted to distance himself from any responsibility for it.

      Thus, viewing all of the evidence in the light most favorable to the verdict, a

rational factfinder could conclude beyond a reasonable doubt that Moon knowingly

possessed the gun. See Newkirk, 2013 WL 222278, at *4 (citing Menchaca, 901

S.W.2d at 652; Castellano, 810 S.W.2d at 806); see also Levingston v. State, No. 14-

15-00110-CR, 2016 WL 2605738, at *3 (Tex. App.—Houston [14th Dist.] May 5,

2016, no pet.) (mem. op., not designated for publication) (“Appellant contends that

his conviction wrongly rests on his status as the ‘untimely and unfortunate driver of

a family member’s vehicle.’ We disagree because appellant’s status as driver and

sole occupant establishes his exclusive control over the vehicle and its contents and

supports an inference that he knew the vehicle contained contraband.”).

      We affirm the judgment of the trial court.




                                           /Cory L. Carlyle/
                                           CORY L. CARLYLE
                                           JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200102F.U05


                                        –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DONTE CHOYCE MOON,                           On Appeal from the 416th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 416-82158-
No. 05-20-00102-CR          V.               2019.
                                             Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                 Justices Myers and Osborne
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 29th day of March, 2021.




                                       –7–